Citation Nr: 0102659	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by slurred speech.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

4.  Entitlement to service connection for an undiagnosed 
illness claimed as neuropathy.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss and reduced concentration.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1985 and from November 1990 to May 1991.  He served in 
Southwest Asia from November 1990 to May 1991.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied entitlement to service 
connection for slurred speech, joint pain, fatigue, and for 
neuropathy and determined that a claim for service connection 
for memory loss and reduced concentration was not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
September 1999.

The veteran has also made other claims that have not yet been 
addressed by the RO.  These include claims of entitlement to 
service connection for undiagnosed illnesses manifested by 
sleep disturbance, hip, knee, and shoulder pain, low back 
pain, muscle pain, and for intermittent skin rashes.  He has 
also asserted weight loss since returning from Southwest 
Asia, although he has not expressed a desire for service 
connection for that condition.  These are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted objective indicators that 
any claimed slurred speech has become manifested to a degree 
of 10 percent within any presumptive period and he has not 
submitted competent (medical) evidence linking any slurred 
speech to an incident of service.

2.  There is objective evidence of chronic intermittent pain 
and swelling in the both hands, pain in the right hand 
metacarpal phalangeal joints, and right elbow pain; the 
symptoms have become manifested to a degree of 10 percent 
since the veteran's return from Southwest Asia; they have not 
been attributed to any known diagnosis.

3.  There is objective evidence of chronic fatigue that has 
become manifested to a degree of 10 percent since the 
veteran's return from Southwest Asia, which has not been 
attributed to any known diagnosis.

4.  There is objective evidence of paresthesia of the right 
hand that has become manifested to a degree of 10 percent 
since the veteran's return from Southwest Asia, which has not 
been attributed to any known diagnosis.

5.  There is objective evidence of memory loss and reduced 
concentration that has become manifested to a degree of 10 
percent since the veteran's return from Southwest Asia, which 
has not been attributed to any known diagnosis.





CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by slurred speech was 
not incurred in or aggravated by active service; nor may 
slurred speech be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).

2.  An undiagnosed illness manifested by chronic intermittent 
pain and swelling in the both hands and additional pain in 
the right hand metacarpal phalangeal joints and right elbow 
may be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

3.  An undiagnosed illness manifested by fatigue may be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

4.  An undiagnosed neuropathy manifested by paresthesia in 
the right hand may be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 
1131, 1137 (West 1991 & Supp. 2000), § 5107(b) (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).

5.  An undiagnosed illness manifested by memory loss and 
reduced concentration may be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1118, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any relevant complaint.  In August 1991, the veteran applied 
for service connection for hearing loss and for tinnitus.  He 
did not report any other health problems at that time.  The 
RO established service connection for tinnitus in a rating 
action in February 1992.  According to an April 1996 VA 
audiometry report, the veteran reported that tinnitus 
disrupted his concentration.  

In July 1997, the veteran applied for service connection for 
slurred speech, joint pain of hands and elbows, fatigue or 
"tired feeling", forgetfulness and lack of concentration, 
and for neuropathy 

In July 1997, Thomas Osborne, M.D., reported that the veteran 
was examined in May 1994, at which time he complained of 
ongoing pain and swelling of both hands since 1992.  Dr. 
Osborne found no obvious abnormality at the time except for 
complaints of bilateral hand pain.  

In July 1997, the RO received a Persian Gulf War registry 
questionnaire completed by the veteran in April 1997 at 
Syracuse VA Medical Center.  According to the questionnaire, 
the veteran reported joint pain, hearing loss, memory 
problems, and slurred speech.  He did not mention fatigue or 
neuropathy.

The veteran underwent a VA joints examination in August 1997.  
During that examination, the veteran reported hand and wrist 
pain and swelling since exposure to toxic fumes in Southwest 
Asia.  He also reported loss of grip strength and elbow pain.  
The examiner noted full range of motion of all joints, full 
strength, full sensory capacity, and no joint swelling or 
effusion.  There was pain on palpation of the metacarpal 
phalangeal joints of both hands and thumbs.  The examiner 
reported that there was no elbow pain, swelling, or 
tenderness.

The veteran underwent a VA neurology examination in September 
1997.  The report notes the onset of hand pain six months 
after returning from the Persian Gulf War.  The veteran 
inquired about his slurred speech and thought that it might 
be related to his hearing loss.  The examiner reported that 
there was no evidence of any language dysfunction.  Deep 
tendon reflexes were normal and equal.  Sensory examination 
was normal.  The examiner found the veteran to be 
neurologically normal with the exception of possible carpal 
tunnel syndrome of the upper extremities.  A nerve conduction 
study was scheduled.  

According to a November 1997 VA nerve conduction velocity 
report, the veteran complained of chronic bilateral hand 
pain.  The examiner noted that the veteran's hands appeared 
to be within normal limits with full range of motion.  The 
impression was no electro-diagnostic evidence of carpal 
tunnel syndrome or peripheral neuropathy.

The veteran underwent a VA mental disorders examination in 
November 1997.  The examination report notes multiple 
complaints since returning from the Persian Gulf War, which 
included loss of concentration, forgetfulness, slurred 
speech, neuropathy, hand numbness, arm pain, elbow pain, 
shoulder pain, pain and swelling of the knees and hips, and 
intermittent fatigue.  The examiner found that the veteran's 
attention span, concentration, memory, and orientation were 
within normal limits.  The diagnostic impression on Axis I 
was no psychiatric disease, disorder, or defect.  The Axis 
III diagnostic impression was the physical problems listed 
above.  

In December 1997, acquaintances of the veteran reported that 
the veteran's memory loss was quite noticeable, that he had 
joint pain and headaches, and that his health appeared to be 
in decline.  That same month, his spouse reported a 
noticeable impairment of his memory and his complaints of 
joint pain.

In a December 1998 rating decision, the RO denied service 
connection for slurred speech on the basis that the condition 
had not been observed.  Service connection was denied for 
joint pain on the basis that the evidence did not link the 
veteran's joint pain to his active service in the Persian 
Gulf War nor had it been determined whether there was a 
diagnosis.  Service connection was denied for fatigue on the 
basis that the veteran's complaint was insufficient evidence 
of the condition.  Service connection was denied for 
neuropathy on the basis of no medical evidence of such 
condition.  The RO determined that the claim for service 
connection for memory loss and for reduced concentration was 
not well grounded on the basis of a lack of medical evidence 
of such a condition.

In November 1998, the veteran submitted a notice of 
disagreement.  He reported that he had slurred speech and 
that others had complained that he was difficult to 
understand and that he appeared to mumble.  He reported pain 
in the hands, elbows, knees, hips, and back.  He reported 
trouble sleeping and continued tiredness.  He reported 
continued numbness in the extremities.  

In June 1999, the veteran submitted his substantive appeal 
along with copies of recent VA outpatient treatment reports.  
According to these reports, he apparently phoned a VA medical 
center in March 1997 to report swelling of the finger joints 
and to request attention.  A February 1999 psychology note 
reflects that the veteran had undergone a test in January 
1999, which warranted further evaluation.  According to a 
summary dated later in February 1999, he had scored average 
for immediate recall but below average range for delayed 
recall.  He also scored considerable below average on the 
"Rey AVLT" which, according to the report, measured his 
auditory memory.  The report notes that the pattern of the 
results on several sub-tests called the validity of those 
results into question.  The examiner advised caution on use 
of the findings of delayed memory deficit.  

According to a March 1999 outpatient treatment report, the 
veteran complained of numbness of the right hand for 7 years 
with intermittent pain, progressively worsening and 
aggravated by lengthy handwriting.  The report notes low back 
pain for 7 years.  The examiner found all systems to be 
normal.  The impression was right-hand paresthesia with 
negative findings during physical examination.  An 
electromyography (EMG) study was planned.  The EMG report was 
later received and showed no right hand carpal tunnel 
syndrome.

According to an August 1999 lay statement, an acquaintance 
reported a noticeable change in the veteran since 1991, with 
complaints of joint and muscle pain and memory loss.

The veteran testified before an RO hearing officer in 
September 1999 that his symptoms were worsening.  He reported 
that he had memory trouble giving presentations in his 
civilian job.  He testified that that he had hand, wrist, 
elbow, knee, back, and shoulder pains.  When asked about his 
fatigue, he replied that he lost about 20 pounds upon his 
return from Southwest Asia and then asked the hearing officer 
to repeat the question, as he had already forgotten it.  He 
then said that he slept only about three hours per night, 
which caused him to be tired during the day.  He testified 
that no doctor had ever given him a diagnosis of chronic 
fatigue syndrome.  He said that his neuropathy included 
tingling and numbness of the hand, and a tendency to drop 
things.  He said that Dr. Osborne had been his personal 
doctor since 1991 and that he had not seen anyone else, 
although a private orthopedic consultation might be under 
consideration.  He estimated that he lost some work time due 
to fatigue.  The hearing officer remarked that the veteran's 
speech sounded fine at the hearing.  See transcript, page 11.  
The veteran then remarked that the problem would occur when 
speaking in front of people at his job.  He said that his 
mind would wander off and then he would slur.  

In September 1999, Dr. Osborne reported that he had examined 
the veteran in August 1999 for complaint of poly-arthralgia, 
intermittent pain and swelling of the hands, which reportedly 
had begun after serving in the Persian Gulf War.  

In a September 1999 statement, the veteran reported his 
ongoing symptoms and added intermittent rashes.  He also 
reported that he began smoking during the Persian Gulf War 
when he was issued tobacco products.

In November 1999, the RO received additional VA outpatient 
treatment reports reflecting complaint of symptoms at various 
times during 1998 and 1999. A December 1998 report noted 
right elbow discomfort on palpation of the lateral epicondyle 
and right metacarpal phalangeal joints.  The examiner noted 
that the veteran was able to recall two objects out of three 
in five minutes.  The assessments were joint pain relieved by 
Motrin with a referral for EMG; and, memory loss with a 
referral for further testing. 

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the above claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) neuro-
psychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000).

The evidence indicates that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The veteran maintains that he has undiagnosed illnesses 
manifested by various neurologic and other signs and symptoms 
such as pain of the hands, wrists, and elbows, slurred 
speech, memory and concentration impairment, fatigue, and 
neuropathy.  He does not claim direct service connection for 
any of the claimed disorders.  The evidence does not show 
that any health professional has attributed any of the 
reported medical problems to any known diagnosis.  Under the 
circumstances, the provisions of 38 C.F.R. § 3.317 are for 
application.

A.  Slurred Speech

The first question is whether slurred speech is a disability 
within the meaning of 38 C.F.R. § 3.317.  That regulation 
requires that the veteran exhibit objective indications of 
chronic disability manifested by one or more signs or 
symptoms listed in the regulation to a degree of 10 percent 
prior to December 31, 2001.  Although the list supplied at 
3.317 does not mention slurred speech, it specifically states 
that the signs or symptoms are not limited by the list 
supplied.  The Board concludes then that claimed 
disabilities, even though not listed in the regulation, must 
also be considered.  

The medical evidence includes a November 1997 VA mental 
disorders examination report that notes Axis III diagnoses of 
reported "physical problems" that included slurred speech 
inter alia; however, a September 1997 VA examination report 
specifically mentioned that the veteran exhibited no evidence 
of any language dysfunction during the examination.  The 
regulation does not prohibit the veteran himself from 
supplying objective evidence of manifestations that are 
clearly observable.  In this case, the veteran has reported 
that his speech is slurred at times and that others have 
reported that he mumbles. The Board notes that no medical 
examination report, patient treatment report, or lay witness 
has noted any slurred speech.  Although the veteran maintains 
that his speech is slurred at times, the Board gives greater 
weight to the health professional who found no indication of 
such problem.  

Moreover, to be manifested to a degree of at least 10 
percent, more than occasional slurring appears to be 
required.  Under Diagnostic Code 8210, incomplete moderate 
paralysis of the tenth cranial nerve resulting in impairment 
of organs of voice warrant a 10 percent rating.  The Board 
notes that even assuming arguendo that the veteran has 
slurred speech on occasion, no condition warranting a 10 
percent rating has been demonstrated.  Neither has any 
evidence been submitted which could warrant service 
connection for slurred speech on a direct basis.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

B.  Joint Pain

The objective evidence includes clinical notation of 
intermittent pain and swelling in the both hands and 
additional pain in the right hand metacarpal phalangeal 
joints and right elbow.  These symptoms have been reported 
over the course of years and have not been attributed to a 
known diagnosis, even after medical examination.  Thus, the 
Board finds unequivocal evidence of a chronic condition, that 
is, it has existed for more than six months and, it has not 
been attributed to a known diagnosis.  Although carpal tunnel 
syndrome was suspected, EMG ruled that out.  Under Diagnostic 
Code 5003, a painful joint warrants at least a 10 percent 
rating.  Therefore, the condition has been manifested to a 
degree of 10 percent.  There has been no evidence presented 
that suggests that these symptoms are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  

The RO has denied this claim because the medical evidence did 
not link the symptoms to active service in Southwest Asia.  
As the Court of Appeals for Veterans Claims has stated, "the 
requirement that a veteran show a "nexus between the chronic 
disability and the undiagnosed illness" impermissibly adds a 
limitation to, rather than derives from, the statute and the 
regulation and thus runs afoul of Brown v. Gardner, 513 U.S. 
115 (1994) (regulation imposing fault requirement where no 
such requirement is imposed by its implementing statute is 
invalid)."  See Neumann v. West, 14 Vet. App. 12, 22 (2000).

The Board therefore finds that the regulatory requirements 
for presumptive service connection for this claim have been 
met.  Service connection is therefore granted for an 
undiagnosed illness manifested by hand, wrist, and elbow 
pain.  



C.  Fatigue

The veteran first complained of fatigue in July 1997 and has 
continued to report fatigue since that time.  A November 1997 
VA mental disorders examiner noted that the veteran had 
intermittent fatigue but did not attribute it to any known 
psychiatric disease, disorder, or defect.  The veteran has 
described his fatigue as tiredness and has testified that he 
lost some work because of it.  No evidence has been presented 
that tends to establish that the veteran does not suffer from 
fatigue.  Thus, the Board finds that the veteran' fatigue has 
been shown to be chronic, that is, it has existed for more 
than six months.  It has not been attributed to any known 
condition.  Although the rating schedule contains no separate 
diagnostic code for fatigue, under Diagnostic Code 7700 
anemia warrants a 10 percent rating where symptoms such as 
weakness or easy fatigability exist.  Under Diagnostic Code 
6354, a 10 percent rating is warranted for chronic fatigue 
syndrome where there is debilitation due to such symptoms as 
inability to concentrate, forgetfulness, confusion, or a 
combination of other signs and symptoms.  Considering these 
provisions, the Board finds that the veteran's fatigue has 
been shown to be manifested to a degree of 10 percent within 
applicable time limits.  Evidence of a supervening condition, 
willful misconduct or evidence tending to show that the 
condition was not incurred during active military service in 
Southwest Asia has not been presented.  

The RO has found the veteran's complaint of fatigue in itself 
to be insufficient to establish that the condition does 
exist.  In explanatory materials published in the Federal 
Register when section 3.317 was issued, VA explained that 
requirement:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The Board notes therefore that the regulation does envisage 
service connection for symptoms reported by the veteran where 
independently observed or verified.  In this case, the 
veteran has repeatedly asserted his fatigue to his medical 
examiners who have not voiced any disagreement with the 
veteran's own assessment.  In contrast to the conclusion 
where an examiner specifically found that the veteran's 
speech did not appear to be slurred, the Board finds that 
there has been independent verification of fatigue.  

The regulatory requirements for presumptive service 
connection for fatigue have been met.  Service connection is 
therefore granted for undiagnosed illness manifested by 
fatigue.  

D.  Neuropathy

The veteran first reported his neuropathy in July 1997.  In 
August 1997, a VA joints examiner reported full strength and 
sensory capacity.  In September 1997, a VA neurologist could 
not find any abnormalities except for some upper peripheral 
symptoms that resembled carpal tunnel syndrome, which was 
later ruled out.  In November 1998, the veteran reported 
numbness of the extremities.  He testified that he had some 
tingling, numbness, and a tendency to drop things.  In March 
1999, a VA examiner gave an impression of right-hand 
paresthesia.  Thus, although the RO concluded that there was 
no evidence of any chronic neuropathy, the Board finds 
competent medical evidence of neuropathy manifested by 
paresthesia in the right hand and competent lay evidence of 
observable symptoms.  The Board must therefore reject the 
RO's conclusion on this point.  The question is, does the 
negative evidence outweigh the positive evidence?  Although 
various examiners have not found any neuropathy, the most 
recent one has.  The Board therefore finds that relative 
equipoise exists in this case and resolves any remaining 
doubt on this point in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  

The paresthesia has existed for more than six months.  Under 
analogous diagnostic codes such as Diagnostic Code 8516, such 
symptoms appear to be ratable as at least 10 percent 
disabling.  Thus, it has been shown to be manifested to a 
degree of 10 percent within applicable time limits.  It has 
not been attributed to a known diagnosis.  Evidence of a 
supervening condition, willful misconduct or evidence tending 
to show that the condition was not incurred during active 
military service in Southwest Asia has not been presented.  
The Board therefore finds that the regulatory requirements 
for presumptive service connection for an undiagnosed 
neuropathy condition manifested by paresthesia of the right 
hand have been met.  Service connection is therefore granted 
for neuropathy shown as paresthesia of the right hand.  

E.  Memory Loss and Reduced Concentration

During an April 1996 VA audiometry evaluation, the veteran 
reported that his concentration was disrupted by tinnitus.  
The veteran again complained of memory loss and reduced 
concentration in July 1997, reporting at that time that he 
forgot his neighbors' and other acquaintances' names.  In 
November 1997, a VA examiner noted the complaint of lack of 
concentration and forgetfulness, but did not opine on its 
etiology or render any diagnosis.  A December 1998 VA 
outpatient treatment report reflects that memory loss was 
given as an assessment.  In June 1999, a diagnostic test 
suggested impairment of delayed recall ability, but the 
examiner found that test to be unreliable.  In August 1999, a 
lay witness reported that the veteran had noticeable memory 
loss for names and dates.

The Board finds that there is competent evidence of chronic 
memory loss.  It has been manifested to a degree of 10 
percent within applicable time limits because under the 
schedule of ratings for mental disorders, memory loss is 
included among the symptoms warranting a 30 percent rating.  
See 38 C.F.R. § 4.130 (2000).  Also, as noted above, symptoms 
such as inability to concentrate and forgetfulness warrant a 
10 percent disability rating under Diagnostic Code 6354.  

The veteran's memory loss and difficulty concentrating has 
not been attributed to a known diagnosis.  Even though the 
veteran had earlier reported that tinnitus impaired his 
concentration, no examiner has attributed such impairment to 
tinnitus.  Because the veteran is not competent to provide 
medical evidence on the etiology of a condition, his lay 
opinion will be disregarded for purposes of establishing 
service connection under 38 C.F.R. § 3.317.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Evidence of factors such as a supervening condition (such as 
a diagnosis of chronic fatigue syndrome) or willful 
misconduct has not been presented.  The Board therefore finds 
that the regulatory requirements for presumptive service 
connection for memory loss and reduced concentration have 
been met.  The claim is granted.


ORDER

1.  Entitlement to service connection for an undiagnosed 
illness manifested by slurred speech is denied.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain is granted.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue is granted.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by neuropathy is granted.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss and reduced concentration 
is granted.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

